PER CURIAM.
Earnest Gordon appeals the trial court’s summary denial of his motion for postcon-viction relief filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure. In his first claim, Gordon asserted that his trial counsel was ineffective for allowing him to enter a no contest plea when counsel knew he had not received his psychotropic medication and was, therefore, unable to understand the nature of the proceedings. Gordon further alleged that he would not have entered the plea if he had understood “what was going on.”
The transcript of the plea colloquy attached to the summary denial order does not conclusively refute Gordon’s claim. Accordingly, we reverse the trial court’s summary denial order as to Gordon’s first claim and remand for the trial court to either attach additional documents conclusively refuting his claim or hold an eviden-tiary hearing. We affirm, without discussion, the trial court’s summary denial of Gordon’s second and third claims.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
PALMER, EVANDER, and COHEN, JJ., concur.